Citation Nr: 1018991	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left eye 
macular hole, status post pneumopexy repair, currently rated 
as 10 percent disabling.

2.  Entitlement to a separate 10 percent rating for visual 
field impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from August 1950 to March 
1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

Pursuant to the appellant's request, VA scheduled the 
appellant for a Board hearing.  The appellant cancelled this 
hearing through his daughter acting via a durable power of 
attorney.  It was noted that the appellant was bedridden in a 
nursing home.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's service-connected left eye disorder currently 
is manifested by correctable vision of 20/40 in both eyes, 
and a remaining visual field of 41 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 
10 percent for left eye macular hole, status post pneumopexy 
repair, based on visual acuity defect are not met.  
38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.83a, 
4.84, 4.84a, Diagnostic Code (DC) 6099-6079 (2008); and 
38 C.F.R. §§ 4.75, 4.76, 4.79, Diagnostic Codes (DC's) 6099-
6066 (2009).

2.  The criteria for the assignment of a separate 10 percent 
rating for visual field defect are met.  38 U.S.C.A.  §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.76a, 4.77, 4.79, 
DC's 6099-6080 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).
Here, a claim for increase for left eye disability was 
received in December 2005.  Prior to the initial adjudication 
of the claim, the RO provided the appellant a letter with 
VCAA notice.  This letter is dated February 2006.  In March 
2006, the RO sent the appellant notice of the disability 
rating and effective date elements of his claim, consistent 
with the decision in Dingess/Hartman.  Following the initial 
adverse decision of April 2006, the RO issued additional 
notice to the appellant.  In June 2007, the RO sent the 
appellant notice of the 38 C.F.R. § 3.655 concerning failure 
to report for VA examination.  Specifically, the appellant 
was advised that, in a claim for increase where a claimant 
fails to report for VA examination, the claim shall be 
denied.  In July 2008, the RO sent the appellant notice of 
how VA determines the disability rating and the specific 
criteria for rating central visual acuity impairment, 
consistent with the decision in Vasquez-Flores.

The Board finds that the VCAA notice requirements were met 
except as to timely notice of the specific rating criteria 
for his eye disability, which was provided in July 2008-
after the initial adverse determination.  This is error.  The 
Board finds that this error is harmless and not prejudicial 
to the appellant, however, because the record reflects that 
he was provided with a meaningful opportunity to participate 
in the adjudication of this claim such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Specifically, the appellant was informed of the 
rating criteria and the RO readjudicated the claim 
thereafter.  The RO issued the appellant a Supplemental 
Statement of the Case (mis-identified as a Statement of the 
Case) dated July 2009.  As such, the appellant was afforded 
due process of law.  The Board notes that the appellant has 
been represented throughout his appeal and neither the 
appellant nor his representative has asserted any prejudice 
from the timing error here.  Also, the Board believes the 
appellant's actions are indicative of his actual knowledge of 
the requirements for substantiating his increased rating 
claim including his statements to VA regarding decreased 
visual acuity in the left eye.  Based on this evidence, the 
Board is satisfied that the appellant had actual knowledge of 
what was necessary to substantiate his increased rating 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (holding that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  In view of the above, 
the Board concludes that the timing error is harmless and not 
prejudicial to the appellant.

In addition to the duty to notify, VA has a duty to assist 
claimants.  The Board finds that VA has satisfied its duty to 
assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  VA treatment records have been associated with the 
claims folder and the appellant was afforded a VA 
examination.  The Board notes that the recent VA examination 
is adequate as it reflects a pertinent medical history, 
appropriate clinical findings for rating purposes, and 
relevant diagnoses.  The adequacy of this examination has not 
been challenged by either the appellant or his 
representative.  VA afforded the appellant the opportunity to 
appear at a hearing.  The record shows that the appellant-a 
Veteran of advanced age-cancelled a scheduled hearing 
through his daughter because he was confined to bed in a 
nursing home .  The appellant's daughter indicated that the 
appellant was no longer mobile.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  The evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  The Court has held that a 
Veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
Veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (finding that staged ratings are appropriate 
when the factual findings show distinct period where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.); see also Fenderson v. West, 
12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a Veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

During the course of this appeal, VA revised the criteria for 
rating eye disabilities, effective December 10, 2008.  73 
Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§4.75-4.79).  
For the period prior to the effective date of the revision, 
the Board may only apply the earlier version of the rating 
criteria.  Thereafter, the Board will apply the revised 
regulation.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the earlier version of the rating criteria, for VA 
purposes, the severity of visual acuity loss is determined by 
applying the criteria set forth in 38 C.F.R. § 4.84a.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  See 38 
C.F.R. § 4.84a, DC's 6061 to 6079 (2008).  A disability 
rating for visual impairment is based on the best distant 
vision obtainable after the best correction by glasses.  38 
C.F.R. § 4.75.  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a (2008).  Combined ratings for disabilities of the 
same eye should not exceed the amount for total loss of 
vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision. 38 
C.F.R. § 4.80 (2008).

A 10 percent is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one 
eye is correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DC's 6078, 6079 
(2008).

A 20 percent is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one 
eye is correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50;(3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DC's 6077, 6078 
(2008).

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DC's 6074, 6076, 
6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50. 38 C.F.R. § 4.84a, DC's 6073, 6076 
(2008).

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but cannot read at 20/70 should be rated as seeing at 
20/100.  38 C.F.R. § 4.83 (2008).

With regard to the revised rating criteria, the Board 
observes that the rating criteria are the same for rating 
impairment of central visual acuity where visual acuity in 
one eye is 10/200 or better.  See 38 C.F.R. § 4.79.  In 
substance, the changes do not affect the rating of the 
appellant's disability.  The Board observes that DC 6079 was 
renamed 6066 and sections 4.80 through 4.84a were removed.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will provide a summary of the relevant evidence where 
appropriate.  The Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a September 2003 rating decision, the RO granted service 
connection for left eye macular hole status post pneumopexy 
repair at the noncompensable disability level under 
Diagnostic Code 6099-6079.  The evaluation was subsequently 
increased to 10 percent in an August 1995 rating decision.

The record reflects that the appellant had had blunt eye 
trauma from a machine gun explosion in 1950 while on active 
duty.  The appellant underwent surgical treatment in 1998, 
pneumopexy-sealing the macular hole.  A note from Dr. Rex 
dated April 2003 shows reduced visual acuity permanently 
reduced.  The visual acuity written is not entirely clear, 
but could be 20/30 or 20/70.  Report of VA examination dated 
June 2003, showing best corrected vision as 20/40 in both 
eyes.  At that time, visual fields were full in both eyes.  
The diagnoses were history of left eye macular hole status 
post pneumopexy repair in 1998, and age-related macular 
degeneration with drusen in both eyes along with stable 
pseudophakic in both eyes.

Report of private eye examination dated August 2004 shows 
visual acuity, corrected, as 20/40 [far vision] and in the 
right eye and 20/70 [far vision] in the left eye.  Prior 
cataract surgery was noted with lens implants in good 
position and the beginning stages of macular degeneration 
(bilateral).
In December 2005, VA received a claim for increase for left 
eye disability.  The appellant submitted copies of lay 
statements dated 2002and 2003 concerning his left eye injury 
in service and vision difficulties.  The appellant's spouse 
indicted by letter dated August 2004 that the appellant had 
reduced visual acuity as reported by Dr. Rex as 20/70.

Report of VA eye examination dated March 2006 reflects visual 
acuity, corrected, as 20/50 [far] and 20/40 [near] on the 
right.  It was 20/50 [far] and 20/40 [near] on the left.  
Examination showed no diplopia and visual field examination 
was within normal limits per Goldmann Perimeter Chart 
(enclosed with the examination report).

VA treatment notes dated September 2005 and February 2007 
reflects age related macular degeneration, bilateral 
pseudophakia, and history of traumatic retina detachment with 
pneumatic retinopexy and closure of left eye.  In February 
2007, visual acuity was reported as 20/30- bilaterally.

Report of VA eye examination dated June 2007 reflects visual 
acuity is 20/40- in both eyes.  Visual field examination 
showed generalized constriction.  An average concentric 
contraction of 41 degrees was shown for the eight principle 
meridians.

After weighing the evidence of record sympathetically, the 
Board concludes that the preponderance of the evidence is 
against the assignment of a rating greater than 10 percent 
for left eye disability based on impairment of visual acuity.  
Correctable vision of 20/40 in both eyes is ratable at no 
more than 10 percent under the old and new rating criteria 
for central visual acuity impairment.  Corrected visual 
acuity is not 20/70 in one eye and 20/50 in the other, or 
worse.  Therefore, the criteria for increase based on visual 
acuity are not met.  See 38 C.F.R. § 4.84a, DC 6079 (2008); 
and 38 C.F.R. § 4.79, DC 6066 (Effective from December 10, 
2008) (2009) The Board notes parenthetically that, under the 
revised version of the rating criteria, effective from 
December 10, 2008, eye disorders including retinopathy are 
evaluated under a general rating formula based on visual 
impairment or incapacitating episodes.

Additionally, the appellant has not alleged nor does the 
record show incapacitating episodes of his service-connected 
eye disability.  Under the revised rating criteria, 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, the during the past 12 months 
is ratable at 20 percent.  This is not shown by the evidence 
of record, however.  The Board observes that an 
incapacitating episode is a period of acute symptoms severe 
enough to require prescribed bed rest and treatment by a 
physician or other healthcare provider.  38 C.F.R. § 4.79 
(2009).

Also, the Board observes that the record shows no substantial 
difference between the near and distant corrected vision 
during the appeal period.  Therefore, under the old rating 
schedule, referral to the Director, Compensation and Pension 
Service, is not warranted.  38 C.F.R. § 4.84 (2008).  
Further, as there is not a difference equal to two or more 
schedule steps between near and distant corrected vision with 
near vision being worse, application of 38 C.F.R. 
§ 4.76(b)(3) under the revised schedule is not warranted.  
38 C.F.R. § 4.76(b)(3) (2009).

The Board further has considered whether an increased 
evaluation is warranted based on impairment of visual field.  
38 C.F.R. § 4.84a, DC 6080 (2008); 38 C.F.R. § 4.79, DC 6080 
(Effective from December 10, 2008) (2009).  Unlike the old 
criteria, the revised rating schedule provides that, when 
both visual acuity and visual field defect are present in one 
or both eyes and are service connected, separate evaluations 
are warranted.  Such is the case here.  The rating schedule 
provides a 10 percent evaluation where there is a visual 
field of 31 to 45 degrees, unilateral.  The record 
establishes that the appellant's visual field is 41 degrees-
thus within the criteria for a 10 percent evaluation.  A 
higher evaluation for unilateral visual field impairment 
requires a remaining visual field of 6 to 15 degrees.  This 
is not shown.  Therefore, a separate evaluation for 
impairment of visual field greater than 10 percent is not 
warranted.

Accordingly, the claim for increase based on decreased visual 
acuity is denied, but the appellant is granted a separate 10 
percent evaluation based on impairment of visual field under 
the revised rating schedule-these evaluations are to be 
combined under the provisions of § 4.25.  The Board finds no 
basis for staged ratings as the disability has remained 
essentially the same throughout the course of the appeal.  

Extraschedular

In the Board's adjudication of the increased rating claim, 
consideration also has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised.  In this case, the 
appellant has not alleged that his service-connected eye 
disability adversely affect his ability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant and 
found on examination fit appropriately with the criteria 
found in the relevant Diagnostic Codes for the disability at 
issue.  Also, the Board also observes that the evidence does 
not establish that the appellant has experienced 
hospitalizations or other severe or unusual impairment due to 
the service-connected eye disability.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected eye disorder.  See 38 
U.S.C.A. § 1155 (West 2002) (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity).  This is 
especially so since the Board has granted a separate 
10 percent rating in this case based on visual field 
impairment.  For these reasons, referral for extraschedular 
consideration for these disabilities is not warranted.


ORDER

Entitlement to a disability rating greater than 10 percent 
for left eye macular hole, status post pneumopexy repair, 
based on decreased visual acuity is denied.

Entitlement to a separate 10 percent rating for left eye 
macular hole, status post pneumopexy repair, based on 
impairment of visual field is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


